SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
577
KA 09-01479
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARK L. DICKESON, DEFENDANT-APPELLANT.


JOHN E. TYO, SHORTSVILLE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY L. TAYLOR
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered October 29, 2008. The judgment convicted
defendant, upon a jury verdict, of driving while intoxicated, a class
E felony (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: On appeal from a judgment convicting him, following
a jury trial, of two counts of driving while intoxicated as a felony
(Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c] [former
(i)]), defendant contends that he was denied effective assistance of
counsel. We reject that contention. Viewing the evidence, the law
and the circumstances of this case in totality and as of the time of
the representation, we conclude that defense counsel provided
meaningful representation (see generally People v Baldi, 54 NY2d 137,
147). Defendant failed to demonstrate the absence of strategic or
other legitimate explanations for defense counsel’s alleged
shortcomings (see People v Marcial, 41 AD3d 1308, lv denied 9 NY3d
878).




Entered:   May 6, 2011                             Patricia L. Morgan
                                                   Clerk of the Court